Harry G. Herman, S.
One of the remaindermen of the residuary trust has applied for an order staying the sale of certain real property owned by the decedent at the time of his death.
The decedent died on September 27, 1961 and his will was admitted to probate by decree of this court dated January 22, 1962. So far as appears, the estate consisted of a parcel of real property which the executor has contracted to sell for the sum of $38,500. The only other asset of the estate consisted of personal property valued at $364. Debts are stated to aggregate approximately $7,500 none of which has been paid, in addition to which a claim in excess of $18,000 has been filed by the Department of Welfare of the County of Westchester.
The express provisions of the will confer the power upon the executor to sell real property. So far as apears, the sale of such real property will be necessary in order to satisfy the funeral expenses, administration expenses and such debts as are valid claims against the estate. The moving party has failed to show any basis for an order staying the sale of said property. In the absence of an abuse of discretion, the court is without power to stay a fiduciary from the exercise of a discretionary power conferred upon him (Matter of Hayden, 199 Misc. 1097; see, also, 2 Scott, Trusts, § 187). The moving papers fail to show any abuse of discretion.